                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Salvador Ware # 372203 ,                      )              Civil Action No. 4: 18-2628-RMG
                                              )
                        Petitioner,           )
                                              )
       v.                                     )                 ORDER AND OPINION
                                              )
Warden Joseph McFadden, Palmer                )
Pre-Release Center,                           )
                                              )
                        Respondent.           )
~~~~~~~~~~~~~~-                               )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 13) recommending that Petitioner' s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 be dismissed. For the reasons set forth below, the Court adopts the R & Ras the

Order of the Court, dismisses with prejudice Petitioner' s petition, and denies a Certificate of

Appealability.

I.     Background

       Petitioner Salvador Ware is a state prisoner confined at the Palmer Pre-Release Center in

South Carolina. Petitioner is proceeding pro se to seek a writ of habeas corpus pursuant to 28

U.S.C. § 2254. In April 2017, Petitioner was convicted in South Carolina state court of strong

arm robbery and did not file a direct appeal.           In July 2018, Petitioner filed an untimely

application for post-conviction relief, and in September 2018 the state court issued a conditional

order of dismissal giving Petitioner twenty days to show cause for why dismissal should not be

finalized. Petitioner did not respond. Petitioner filed this petition for a writ of habeas corpus on

September 26, 2018. 1


       The Court "may properly take judicial notice of matters of public record,'' such as facts
on     the   South     Carolina      Court      of     Common        Pleas      website,      at


                                                  -1-
II.     Legal Standard

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathews v. Weber, 423 U.S . 261, 270-71 (1976). The Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l)(C). Where there are specific objections to the R & R, the Court "makes a de nova

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made." Id. In the absence of objections, the Court reviews the R & R to

"only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72 advisory committee's note. Where there are no objections,

the Court need not give any explanation for adopting the Magistrate Judge's analysis and

recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence

of objection . .. we do not believe that it requires any explanation.").

III.   Discussion

       The Court carefully reviewed Petitioner's objections to the R & R, including the

objection that Petitioner did not have a legal understanding at the time to know that his state

court lawyer violated the law and, therefore, that Petitioner's true time starts running when he

determined he should not have pleaded to the state court charges and that there was gross

negligence by both parties. (Dkt. No. 15.)




https: //publicindex.sccourts.org/Horry/Publiclndex/PISearch.aspx (searching     by   Petitioner's
name). Philips v. Pitt Cnty. Mem. Hosp., 572 F.2d 176, 180 (4th Cir. 2009).


                                                 -2-
       The Court finds that the Magistrate Judge ably addressed the issues and correctly

                                                                 2
concluded that the petition should be dismissed as untimely.         "A I-year period of limitation

shall apply to an application for a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court. The limitation period shall run from the latest date of ... the date on

which the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review. " 28 U.S.C. § 2244(d)(l)(A).       Petitioner was convicted on April 17,

2017 (Dkt. No . 1 at 1), he did not file a direct appeal, and the conviction became final on April

27, 2017. See S.C. App. Ct. R. 203(b)(2) (mandating that notice of direct appeal must be filed

and served on all respondents within ten days after sentence is imposed or after receiving written

notice of entry of the order of judgment). The petition' s delivery date was September 26, 2018.

(Dkt. No. 1 at 14.) See Houston v. Lack, 487 U .S. 266, 270 (1988) (concluding that prisoner' s

petition is filed when delivered to prison authorities for forwarding to District Court). The one-

year limitation period may be equitably tolled "only if [the Petitioner] shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstances stood in his way

and prevented timely filing. " Hollandv. Florida, 560 U.S. 631 , 649 (2010) (internal citation and

quotation marks omitted). But Petitioner has made no showing, nor is one readily apparent on

the record, including in Plaintiffs objections to the R & R. As a result, the Magistrate Judge

correctly concluded that, when given an appropriately liberal construction, Petitioner' s petition is

subject to dismissal as time-barred.




2
         The petition is also subject to dismissal pursuant to Federal Rule of Civil Procedure 41 (b)
for Petitioner failing to comply with the Magistrate Judge's Proper Form Order (Dkt. No. 5) and
for Petitioner failing to first exhaust his state court remedies. See Beard v. Green, 523 U .S. 371 ,
3 75 (1998) (" It is the rule in this country that assertions of error in criminal proceedings must
first be raised in state court in order to form the basis for relief in habeas .").


                                                 -3-
IV.    Certificate of Appealability

       The governing law provides:

              (c)(2) A certificate of appealability may issue ... only ifthe applicant has
       made a substantial showing of the denial of a constitutional right.

               (c )(3) The certificate of appealability . . . shall indicate which specific
       issue or issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253 ; see also Rule l(b) Governing Section 2254 Cases in the United States District

Courts ("The district court may apply any or all of these rules to a habeas corpus petition not

covered by [28 U.S.C. § 2254].").       A prisoner satisfies the standard by demonstrating that

reasonable jurists would find the Court' s assessment of his constitutional claims debatable or

wrong and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U. S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473 , 484 (2000) ;

Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001 ). Here, the legal standard for the issuance of a

certificate of appealability has not been met because a reasonable jurist would not find it

debatable that the petition is subject to dismissal as time-barred, pursuant to Rule 41 , and for

failure to exhaust state court remedies. Therefore, a Certificate of Appealability is denied.

V.     Conclusion

       For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No . 13) is

ADOPTED as the Order of the Court, Petitioner's petition for a writ of habeas corpus (Dkt. No.

1) is DISMISSED WITH PREJUDICE and a Certificate of Appealability is DENIED.

       AND IT IS SO ORDERED.




                                                      United States District Court Judge
November   J_J_, 2018
Charleston, South Carolina


                                                -4-
